ORDER
Per Curiam
Upon consideration of the emergency motion for an injunction, the opposition thereto, and the reply; and the motion for summary affirmance and the opposition thereto, it is
ORDERED that the motion for summary affirmance be granted. The merits of the parties’ positions are so clear as to warrant summary action. See Taxpayers Watchdog, Inc v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987) (per curiam). The district court correctly held that appellant lacked standing to bring this action because he failed to demonstrate an injury in fact. Rather than being “concrete and particularized,” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992), appellant’s alleged injury—the diminution of the effectiveness of his votes for Senators—is “wholly abstract and widely dispersed.” Raines v. Byrd, 521 U.S. 811, 829, 117 S.Ct. 2312, 138 L.Ed.2d 849 (1997); see also FEC v. Akins, 524 U.S. 11; 23-24, 118 S.Ct. 1777, 141 L.Ed.2d 10 (1998); Lujan, 504 U.S. at 573-74, 112 S.Ct. 2130. It is
FURTHER ORDERED that the motion for an injunction be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.